Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the claims filed 1/29/2020, in which:
Claim(s) 1-20 is/are currently pending.
Claim(s) 1, 16 is/are independent claims.

Prior Art

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards an abstract idea without significantly more. The claims disclose tokenizing documents that match/do not match a search criterion, calculating prevalence-volume for tokens, generating a matrix based on the calculated values, and associating the search criterion to the matrix.
Regarding claim 1, the limitations “receiving a search operator”, “segmenting, the corpus of documents into (i) a first set of documents that matches the search operator and (ii) a second set of documents that do not match the search operator” “extracting, (i) a first token list of tokens included in the first set of documents and (ii) a second token list of tokens included in the second set of documents” are limitations that under the broadest reasonable interpretation, with the exception of generic computer-components (“via one or more processors”), are being performed by a human, mentally or with pen and paper. See MPEP 2106.04(a)(2)(III). Additionally, The limitations “calculating a prevalence-volume for tokens included in the first and second token lists” and “based on the calculated prevalence-volume values, generating, a prevalence-volume ratio (PVR) matrix wherein the PVR matrix associates tokens included in the first and/or second token lists with a PVR value, wherein the PVR value for a particular token is a ratio between the calculated prevalence-volume value of the particular token for the first set of documents and the calculated prevalence-volume value of the particular token for the second set of documents” are limitations that under the broadest reasonable interpretation, with the exception of generic computer-components recite mathematical concepts including mathematical calculations. See MPEP 2106.04(a)(2)(I). Accordingly, the claim limitations under its broadest reasonable interpretation covers performance of the limitation in the mind as well as mathematical calculation but for the recitation of generic computer components, the claim limitations fall under the “mental processes” and “mathematical concepts” groupings of abstract ideas. See MPEP 2106.04(II)(B).
This judicial exception is not integrated into a practical application. In particular, the claim only recites an additional element, “one or more processors”. The recitation of this limitation amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See MPEP 2106.05(a). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as whole. As discussed above with regard to the integration of the abstract idea into a practical application, the additional element is no more than a well-understood, routine, and conventional activity that cannot provide an inventive concept. Therefore the claim is not patent eligible.

Regarding claims 2, 4, 12, 13, 14 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims disclose receiving and transmitting data which is which is well-understood, routine and conventional activity. See MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network.

Regarding claims 3, 5, 6 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims recite calculating PVR scores for various documents which under its broadest reasonable interpretation covers mathematical calculation but for the recitation of generic computer components.

Regarding claim 7 this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claim recites determining a PVR score exceeds a threshold which under its broadest reasonable interpretation covers mathematical calculation but for the recitation of generic computer components. Additionally, the claim recites presenting results of the calculation, which is well-understood, routine and conventional activity. See MPEP 2106.05(d)(II).

Regarding claims 8-11 these claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claims recite receiving a second search criteria, generating a second PVR matrix for the set of documents based on the second search criteria, calculating a second PVR score for the second PVR matrix and comparing and selecting/excluding data based on comparison which is which is well-understood, routine and conventional activity. See MPEP 2106.05(d)(II)(ii), performing repetitive calculations. 

Regarding claim 15 this claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception, when considered individually or as a whole. The claim recites excluding words that meet exclusion criteria, which is insignificant extra-solution activity. See MPEP 2106.05(g)(3)(selecting information based on type of information).

Independent claim 16 is rejected under the same rationale as claim 1 above.
Claims 17-20 is rejected under the same rationale as claims 2, 5, 7, 8 above.

Allowable Subject Matter

Claims 1-20 would be allowed, if amended to overcome the 35 USC §101 rejections set forth above.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the interconnectedness of the independent claims. 
For Example, the closest prior art of record, Ie et al. (US 8396865) discloses a query is provided to a book search engine which generates an initial list of search results corresponding to revelant documents and provides an initial rank or socre to each search result. The initial rank may be based upon prevalence of the query search terms within the search result document. Miller et al (20190318009) discloses generating a graph made up of query term nodes, the size of the nodes relative to the prevalence of the terms among the relevant portions of text from each analyzed result document. Or et al (20140229474) discloses generating a relevance score which comprises generating a term document matrix (TDM) based on the normalized query tokens and on tokens for the query response candidates. However, the prior art of record failed to disclose, alone or in any reasonable combination, the interconnectedness of the claimed limitations including calculating, via the one or more processors, a prevalence-volume value for tokens included in the first and second token lists; based on the calculated prevalence-volume values, generating, via the one or more processors, a prevalence-volume ratio (PVR) matrix wherein the PVR matrix associates tokens included in the first and/or second token lists with a PVR value, wherein the PVR value for a particular token is a ratio between the calculated prevalence-volume value of the particular token for the first set of documents and the calculated prevalence-volume value of the particular token for the second set of documents; and associating, via the one or more processors, the search operator with the generated PVR matrix.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/Primary Examiner, Art Unit 2144